Title: To John Adams from C. W. F. Dumas, 10 July 1787
From: Dumas, Charles William Frederic
To: Adams, John


          
            Monsieur
            La Haie 10e. Juillet 1787
          
          Votre Excellence verra par l’Extrait ci-joint la nécessité absolue & urgente que son contenu m’impose, d’avoir recours á Elle, com̃e Ministre Plenipo: des Et. Unis pour ce pays, & ayant seul la disposition de la Caisse qu’ils y ont, afin d’avoir la bonté d’autoriser les Banquiers de cette Caisse à Amsterdam à se charger de me payer mon salaire courant de 1300 Dollars annuels selon l’Acte du Congrés du 14 Oct. 1785 que votre Exce. connoît, par semestres com̃e je l’ai tiré jusqu’ici sur Paris, & dont le semestre court. sera échu en Octobre prochain.—1 Com̃e il y a toujours a perdre sur le change d’ici à Paris, j’ai souvent pensé à proposer à V. E. & à Mr. Jefferson la translation du Paiement de mon salaire de Paris à Amsterdam, & la seule repugnance d’importuner pour mon agrément & ma com̃odité m’a retenu dans l’allure accoutumée—Mais il s’agit de plus à présent: il s’agit de ma subsistance journaliere, sur la sécurité de laquelle j’ai vecu & vis d’un jour à l’autre, & sans laquelle je ne saurois subsister.— Pour diminuer l’inquiétude où je suis à cet égard, j’ai com̃encé par sonder ces Messieurs à Amsterdam; mais pour ménager le crédit du Credit du Congrès, je ne les ai point informés du contenu de la Lettre de Mr. Jefferson, leur témoignant seulement mon desir de recevoir mon salaire à l’avenir de leurs mains, com̃e par la voie la plus naturelle, la moins onereuse & dispendieuse & la plus courte, ajoutant que je prierois V.E. de les y autoriser. Aussi m’ont-ils fait entendre, que moyennant cela ils me feront volontiers ce plaisir.— Je prie donc instam̃ent V.E. d.’autoriser ces Messieurs à me payer au mois d’Octobre prochain le semestre courant échu alors, de 650 Dollars, & de continuer sur ce pied jusqu’à votre nouvel ordre; puisqu’il est indubitablement indifferent aux Etats-Unis que je sois payé à Amsterdam ou à Paris, pourvu que je le sois: tandis qu’il ne peut être indifférent pour leur honneur & crédit en tout sens que ma détresse éclate: ce qui arriveroit bien malgré moi, dès que je ne pourrois pas compter sur ce

paiement ponctuel en son temps.— J’ai pris & prends patience sur la som̃e qui m’est due en arrérages, jusqu’à-ce qu’il plaise enfin à la trésorerie d’expédier l’ordre que je sollicite depuis si longtemps, & dont l’objet, malgré l’embarras momentané des finances des Etats-Unis, est trop petit pour me laisser si longtemps en souffrance contre la volonté expresse du Congrès:— Mais l’interruption de mon salaire courant m’ôteroit tout moyen d’exister ici; & cela dans un temps encore où je ne pourrois pas meme me réfugier dans ma petite ferme en Gueldre, où la force militaire vient de désarmer & subjuguer tout le peuple, & où l’on est à tout instant exposé à être pillé & egorgé tant dans les Villes qu’auplat-pays. Mr. De Capelle de Marsh vient de se réfugier avec son Epouse enceinte & 5 Enfans à Déventer: cela est sûr; & le bruit court que la garnison de Zutphen à saccagé sa terre.2
          Permettez, Monsieur, que je joigne ici le Duplicat d’une Dépeche qui m’est recom̃andée de la part de la Régence de Brunswyk. On m’apprend que le Baron de Féronce qui l’a signée, est l’un des principaux Ministres du Duc regnant de Brunswyk.3 Il s’agit d’ailleurs des Intérêts d’un Citoyen des Etats-Unis.
          Permettez aussi que je présente mes respects & ceux de ma famille à MMesdames Adams & Smith, com̃e aussi mes meilleurs complimens à Mr. Cutting. Je suis avec grand respect, De Votre Excellence / Le très-humble & très-obéissant / Serviteur
          
            Cwf Dumas
          
         
          TRANSLATION
          
            Sir
            The Hague, 10 July 1787
          
          Your excellency will understand, in considering the attached extract, with what absolute and urgent necessity its contents have compelled me to appeal to you, given that the minister plenipotentiary of the United States to this country has exclusive access to the treasury held here, so you may have the goodness to authorize the bankers of the treasury in Amsterdam to take care of paying me my current annual salary of 1,300 dollars, according to the act of Congress of 14 October 1785, which is known to your excellency, half-yearly as I have drawn it from Paris up until now, the current half-year of which will expire next October. As there is always a loss in the exchange between here and Paris, I have often thought of proposing to your excellency and to Mr. Jefferson that the payment of my salary be transferred from Paris to Amsterdam, but, averse to importuning for my sole pleasure and convenience, I continued along the same path. But more is presently at stake: namely, my daily subsistence, which has allowed me to live securely from day to day, and without which I would not know how to live. To lessen my anxiety in this regard, I began sounding out those

good gentlemen in Amsterdam. But, to preserve full faith in the credit of Congress, I have not informed them of the contents of Mr. Jefferson’s letter, offering them only my wish to receive my salary from their hands in the future, as from the most natural, shortest, and least onerous, wasteful route, adding that I would pray your excellency to authorize my request. They thereby gave me to understand that, with such an authorization, they would grant it. Therefore, I urgently pray your excellency to authorize these gentlemen to pay me the current half-year’s income of 650 dollars when it falls due next October and to continue along the same lines until further orders from you; since it is doubtlessly of no consequence to the United States whether I am paid in Amsterdam or in Paris, as long as I am paid, while it cannot be immaterial to their honor and credit that my distress become public. It may indeed become public despite me as soon as I shall no longer be able to count upon this payment in good time. I have waited patiently and continue to await the sum due me in arrears, until it pleases the treasury finally to expedite the order which I have requested for so long, the object of which, in spite of the momentary financial difficulty of the United States, is too small to leave me in distress for so long against the express will of Congress. The interruption of my current salary would deprive me of all means of living here, and this at a time when I could not even seek refuge at my small farm in Gelderland, where military forces have recently disarmed and subjugated the entire people, and where we are at all moments exposed to pillage and slaughter as much in cities as in the plains. Mr. der Capellen van de Marsch has just sought refuge with his pregnant wife and five children at Deventer, so much is certain, and the rumor runs that the Zutphen garrison has laid waste to his lands.
          Allow me, sir, to attach herein the duplicate of a dispatch that was entrusted to me by the Regency of Brunswick. It is made known to me that the Baron Féronce, who signed it, is one of the principal ministers of the reigning Duke of Brunswick. Besides, it has to do with the interests of a United States citizen.
          Allow me also to present my respects and those of my family to Mrs. Adams and Smith, as well as my best compliments to Mr. Cutting. I am, with great respect, your excellency’s most humble and most obedient servant
          
            Cwf Dumas
          
        